DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-20
Claims amended: 1-13, 16-17,
Claims cancelled: n/a
New claims: 18-20


Response to Arguments
	In response to applicant’s traversal of claim(s) 1-11, 14-17 interpretation under 35 U.S.C. 112(f), examiner disagree. Applicant’s cited structural term “circuit” is not cited within the disclosure at all, and thus the interpretation under 35 U.S.C. 112(f) is maintained. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 08/26/2022, regarding currently cited references all fail to teach the amended claims 1, 12, 13 and their dependent claims.
Upon further consideration, a new ground(s) of rejection is made in view of Taylor and Croen.

Claim Objections

7.44 Claimed Subject Matter Not in Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:


	Claim(s) 1-17, 19-20 is/are objected, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
For example, claim(s) 1-17, 19-20, states that the “circuitry configured to . . .”  However, nothing in the specification provide any written description and/or support.  

Further action is needed.


	

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) or a Generic Placeholder (A Term That Is Simply a Substitute for "Means") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitations of claim(s) 1-17, 19-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use one of the non-structural generic placeholders "configured to,” coupled with functional language “acquire…, reproduce…” without reciting specific structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant is urged to point out specifically the structures used to perform the above claimed actions within applicant’s disclosure regarding claim(s) 1. 
Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Further action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP2002-369180) to (Masatoshi) in view of (US pat 9883249) to (Taylor) in view of (US pgpub 20140028780) to (Croen)
Regarding claim(s) 1, 12, 13, Masatoshi teach a media reproduction circuitry that acquires and reproduces video data including a service object, for which a service is available; and a controller circuitry adds image to a video associated with video data, for informing user about service object. (Fig. 1, 5(a-e), P. 3, 18, 23-25, 29-30, user access commodity information based on a product they select on the screen and highlight and would like supplemental information on upon selection. The option to use voice activation instead of the key presses is disclosed P. 29-30, The received video information is decoded for image and audio)
Masatoshi teach portable terminal 2 consisting of processor 21, memory 23, decoder, display 25, etc., which reads on (a media reproduction unit) (Fig. 1, 3, P. 21-22)
Masatoshi teach non-transitory computer medium having stored thereon a program that when executed by a computer causes the computer to implement a method. (Fig. 1, 3, P. 20-22)
Masatoshi fails to specifically teach add image to video associated with video data, image enabling voice to determine service object from among a plurality of service objects. 
Taylor teach an interactive shopping interface wherein, add image to video associated with video data, image enabling voice to determine service object from among a plurality of service objects. (Fig. 1A, 1B, 3B, Col. 4, L. 47-62, Col. 9-10, L. 52-33, Col. 11-12, L. 55-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi by add image to video associated with video data, image enabling voice to determine service object from among a plurality of service objects as taught by Taylor in order to more accurately edit information transmitted to client.
Masatoshi  in view of Taylor fail to specifically teach voice recognition.
Croen teach voice recognition. (Fig 4A-4C, P. 44-50, 80,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi  in view of Taylor by voice recognition as taught by Croen in order to provide better interactive experiences.


Regarding claim(s) 2, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus, the image, the service object of the plurality of service objects is uniquely determined by voice recognition in the service.
Masatoshi further teach a visual feature unique to each service object. (Fig. 1, 5(a-e), P. 3, 23-25, 29-30, user select the specific commodity that they would like to get more information on, and based on the product they select receive the supplemental information on upon selection.)

Regarding claim(s) 3, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus, the image, the service object is uniquely determined by voice recognition in the service.
Masatoshi further teach additional image is presented at a position attached to service object. (Fig. 1, 5(a-e), P. 3, 23-25, 29-30, user select the specific commodity that they would like to get more information on, and based on the product they select receive the supplemental information on upon selection. The selected commodity object is at a position on the screen)

Regarding claim(s) 11, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus, the image.
Masatoshi further teach visual feature included in image is provided by any one of a character string regarding at least an element of a set comprising service object, a color, a shape, and an icon. (Fig. 1, 5(a-e), P. 3, 23-25, 29-30, user select the specific commodity on screen that they would like to get more  information on, selected item is highlighted, and has color, and icon, and  based on the product they select receive the supplemental information on upon selection.)

Regarding claim(s) 14, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus.
Masatoshi  further teach television. (Fig. 1, P. 15, 17-18, 20, 22-23, 30).

Regarding claim(s) 15, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus.
Masatoshi  further teach display (25) and speaker (26). (Fig. 1, P. 15, 17-18, 20, 22-23, 30).

Regarding claim(s) 16, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus controlled circuitry add the image to video.
Taylor further teach superimposing image onto each frame of video including service object. (Fig. 1A, 1B, 3B, Col. 3, L. 4-20)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi  in view of Taylor in view of Croen by superimposing image onto each frame of video including service object as taught  by Taylor in order to more accurately edit information transmitted to client.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP2002-369180) to (Masatoshi) in view of (US pat 9883249) to (Taylor) in view of (US pgpub 20140028780) to (Croen) in view of (US pat: 8843953) to (Dang).
Regarding claim(s) 4, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus, the controller, the service object, an attribute of the user.
Masatoshi  in view of Taylor in view of Croen fail to specifically teach restrict service object, in accordance of an attribute of user.
Dang teach restrict service object, in accordance of an attribute of user. (P. 68, restrict content based on user profile)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi  in view of Taylor in view of Croen by in accordance of an attribute of user as taught by Dang in order to provide a more flexible way to monitor and restrict content distribution.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP2002-369180) to (Masatoshi) in view of (US pat 9883249) to (Taylor) in view of (US pgpub 20140028780) to (Croen) in view of (US pat: 8843953) to (Dang) in view of (US pat: 20180098101) to (Pont).
Regarding claim(s) 5, Masatoshi  in view of Taylor in view of Croen in view of Dang teach the information processing apparatus.
Masatoshi  in view of Taylor in view of Croen in view of Dang fail to specifically teach perform a skip reproduction of a video of a period in which service object appears, in accordance with user or attribute of user.
Pont teach perform a skip reproduction of a video of a period in which service object appears. (P. 51, 53, 64, skip certain portions of content based on viewer preference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi in view of Lemons in view of Dang by perform a skip reproduction of a video of a period in which service object appears as taught by Pont in order to allow viewers to select which portion of content to skip over and not.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP2002-369180) to (Masatoshi) in view of (US pat 9883249) to (Taylor) in view of (US pgpub 20140028780) to (Croen) in view of (US pat: 8843953) to (Dang) in view of (US pgpub 20090094637) to (Lemmons)
Regarding claim(s) 7, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus, the controlled circuitry, the image.
Lemmons further teach acquire metadata for generating image, and add image on basis of acquired metadata. (Fig 1, 2, 4A, 4B, 5A-5C,7, P. 10-12, 30-31, 37, 40-41, 42, 44, 54-55, 63, 64, 82, information is acquired for the dimension, size, shape, etc. of the Ad spot where the logo or ad can be located within the frame)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi  in view of Taylor in view of Croen by acquire metadata for generating image, and add image on basis of acquired metadata as taught by Lemmons in order to provide ads in a more flexible and inexpensive manner.

Regarding claim(s) 17, Masatoshi  in view of Taylor in view of Croen teach the information processing apparatus controlled circuitry add the image to the video.
Lemmons further teach image is positioned in the video in accordance with a position of service object in video. (Fig 1, 2, 4A, 4B, 5A-5C,7, P. 10-12, 30-31, 37, 40-41, 42, 44, 54-55, 63, 64, 82,)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masatoshi  in view of Taylor in view of Croen by image is positioned in the reproduced video in accordance with a position of service object in reproduced video as taught by Lemmons in order to provide ads in a more flexible and inexpensive manner.


Allowable Subject Matter
Claim(s) 19 can be allowable if the 35U.S.C 112(f)  and Objection issues are overcome.
Claim(s) 6, 8-9, 10, 18, and 20,  are objected to as being dependent upon a rejected base claim and objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35U.S.C 112(f)  and Objection issues are overcome.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421